                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA
SEAN MCCORMACK,                         :
            Plaintiff                   :
                                              CIVIL ACTION NO. 3:17-0407
                                        :
            v.
                                        :         (JUDGE MANNION)
MARVIN LIVERGOOD,
                                        :
            Defendant
                               MEMORANDUM
      Presently before the court is the motion for summary judgment filed by
remaining defendant Marvin Livergood, Chief of the Frackville Borough Police
Department, against plaintiff Sean McCormack. (Doc. 22). The plaintiff filed
his civil rights action pursuant to 42 U.S.C. §1983 and alleged violations of his
Fourth and Fourteenth Amendment rights related to his arrest and
prosecution by Chief Livergood for the theft of money for small games of
chance sold by the Frackville American Legion. The plaintiff also asserted
state law claims for malicious prosecution and intentional infliction of
emotional distress. The defendant now moves for summary judgment with
respect to all of the claims in the plaintiff’s complaint, (Doc. 1), against him.
The defendant’s motion will be GRANTED with respect to the plaintiff’s Fourth
and Fourteenth Amendment claims. The court will decline to exercise
supplemental jurisdiction over the plaintiff’s two remaining state law claims.
I.    MATERIAL FACTS1
      Plaintiff was employed with the Pennsylvania Department of Corrections
at SCI-Frackville, Schuylkill County, Pennsylvania. In September of 2011,
after being a life member of the American Legion, plaintiff was elected as the
Treasurer/Steward of the American Legion Post Home Association (the
“Legion”) in Frackville. Plaintiff held this position at the Legion in addition to
his job at the prison. As Steward, plaintiff also became Bar Chairman of the
Legion and his duties included the daily management and oversight of the
Legion Canteen, i.e., the bar, the register, as well as the small games of
chance. Plaintiff was also responsible for collecting money from the pull tab
machines at the Legion Canteen. Prior to serving as Bar Chairman, plaintiff
had no experience working with pull tab games or with small games of
chance. Plaintiff, along with other employees at the VFW, including Joseph
Katilas, the President of the Legion, and some bartenders, had access to the
vending machine, pull tab small games of chance, the money from the pull tab
games, and the records. Plaintiff was also responsible for record keeping
functions of the Canteen as well as the bartenders.
      Plaintiff remained in the position of Steward at the Legion until about
November of 2012, when he testified that he was voted out during a change
of administration. The record also reveals that plaintiff was removed from his


      1
       The material facts are derived from the defendant’s statement of facts,
the exhibits of both parties, and the plaintiff’s responses. The court does not
include legal conclusions and legal arguments in the material facts.

                                        2
position with the Legion and permanently expelled from the Legion in
February of 2013 for violations of its rules and by-laws. (Doc. 24, Ex. M).
     Peter Kostingo was elected to replace plaintiff as Steward of the Legion
on November 10, 2012. Kostingo noticed some discrepancies with the
Legion’s accounts and requested an audit by the Legions’ accountant,
Norman Lettich. Initially, the audit did not reveal any discrepancies. Thus,
Lettich issued his first report dated October 5, 2012, in he found no
irregularities. Subsequently, Kostingo discovered that the records for the
small games of chance were missing. Based on some of the records for the
small games of chance which Kostingo eventually found, i.e., pull-tab
invoices, he believed that money was missing from the Legion’s account. In
addition to the monetary discrepancy between sales and deposits, records for
the small games of chance and keys of the Legion were also missing.
     Lettich was then asked by the Legion’s officers to perform an additional
audit due to issues with revenue for the small games of chance and they
provided Lettich with the Legion’s sales records and invoices. Based on the
records he received, Lettich discovered a $45,006.92 discrepancy “in the bar
sales and [the deposits for the] small games of chance based on [his]
comparison of income to deposits” during plaintiff’s tenure as Steward and
Bar Chairman. (Doc. 28-5). Lettich then issued a second report dated May 29,
2013, in which he concluded that $45,006.92 was missing from the small
games of chance between January 1, 2012 and October 31, 2012.
Additionally, Lettich stated that although he believed money was missing from

                                     3
the Legions’ account, he did not know who took it.
      However, the records Lettich was provided were not complete and some
of his assumptions were inaccurate. For example, the records Lettich received
did not include the invoices and credits from Total Amusement for the return
of unused pull tabs and, his numbers erroneously assumed that every box of
pull tabs was used. Further, Lettich was not provided with plaintiff’s records
that plaintiff had kept. Lettich subsequently testified in his deposition
regarding the instant case that the invoices and the information with respect
to credits would have changed his conclusion about the amount of monetary
discrepancy in the Legion’s account. In fact, plaintiff later testified in his
deposition taken for the instant case that the credits accounted for $28,000
of Lettich’s calculations. Further, Lettich testified that he did not know that
plaintiff had destroyed some pull tab tickets for a legitimate reason.
      Based on Lettich’s report and the information he received from
Kostingo, Katilas and Legion member John Mellon, defendant Livergood
initiated criminal charges against plaintiff regarding the theft of money related
to the sales of the pull tab games and the small games of chance at the
Legion. Defendant however did not interview plaintiff regarding the allegations
of missing funds at the Legion and he did not search plaintiff’s bank accounts
before he filed criminal charges against plaintiff.
      Specifically, on December 13, 2013 defendant filed a criminal complaint
charging plaintiff with theft related crimes, supported by his affidavit of



                                       4
probable cause, with Magisterial District Judge Christina Hale.2 On December
17, 2013, Judge Hale arraigned plaintiff on the charges filed against him by
defendant.
      Plaintiff’s preliminary hearing on the charges filed against him by
defendant was scheduled for March 5, 2014, before Magistrate Hale.
Schuylkill County Assistant District Attorney Gary D. Marchalk was the
prosecutor at the preliminary hearing. Marchalk reviewed the charges and
spoke to the witnesses. Defendant also provided his records to Marchalk to
review. Before the preliminary hearing commenced, Marchalk directed
defendant to withdraw all of the charges against plaintiff since “there was not
enough evidence to proceed.”
      After the charges against him were withdrawn, plaintiff left his job on
early retirement at SCI-Frackville in August of 2014, and sold his house.
Plaintiff then he relocated to California.
      Subsequently, defendant discovered additional evidence at the Legion,
namely, a cigar box of pull-tab game receipts. Defendant provided these
receipts to Lettich to review. However, defendant did not give Lettich the
plaintiff’s records he maintained of the daily ticket sales, as well as his records
of winnings and losses, which the plaintiff had previously provided to Marchalk
on March 5, 2014. Defendant had no explanation as to why he failed to
provide Lettich with plaintiff’s records for review before he filed the second set

      2
      Since defendant’s affidavit of probable cause has been submitted as
an exhibit, (Doc. 24-7), its averments shall not be repeated herein.

                                        5
of charges against plaintiff. (Doc. 28-5 at 15).
      On March 6, 2015, one year and one day after the initial charges
against plaintiff were withdrawn, defendant re-filed a criminal complaint
against plaintiff. (Doc. 24-7). The re-filed criminal complaint contained the
same charges that were alleged in the December 13, 2013 complaint and
defendant’s affidavit of probable cause was exactly the same as his original
affidavit. Specifically, the felony charges in both the December 13, 2013 and
the March 6, 2015 criminal complaints filed against plaintiff were theft by
unlawful taking, receiving stolen property, and theft by failure to make
required disposition of funds. The complaints also contained one
misdemeanor charge of tampering with records.
      The March 6, 2015 re-filed criminal complaint did not contain an
approval signature from anyone in the Schuylkill County District Attorney’s
Office. The evidence is disputed as to whether the refiling of the charges
against plaintiff required the approval of the Schuylkill County District
Attorney’s Office and whether this Office approved of the refiling of the
charges. Schuylkill County Assistant District Attorney Jonathan Phillips
averred that he directed defendant to re-file the charges against plaintiff in
March of 2015. However, the record is not clear if the Schuylkill County
District Attorney, Christine Holman, gave Phillips the authority to approve of
the re-filing of criminal charges. Holman testified in her deposition that her
Office did not approve of the refiling of the charges against plaintiff, and that
defendant did not seek her written approval before he re-filed the charges. In

                                       6
fact, Holman sent a latter dated August 13, 2014 to the solicitor for Frackville
Borough, with a copy sent to the defendant, stating that “much more
evidence” was needed before filing charges against plaintiff. (Doc. 28-2).
      Nonetheless, Phillips averred that he would have had a discussion with
Holman and would have received her approval before he told the defendant
to re-file the charges against the plaintiff. Defendant testified that Phillips
called him and said that he spoke to Holman. Defendant then stated that
Phillips told him to re-file the charges against plaintiff. However, in
contradiction of Phillips, Holman testified that Phillips never had authority to
approve any criminal charges, including authority to approve of defendant’s
re-filed charges against plaintiff.
      Defendant never notified either the plaintiff or his counsel about the re-
filed criminal charges. When plaintiff discovered that defendant had re-filed
the charges against him, he voluntarily returned from California to Frackville
and surrendered himself before Magistrate Hale on September 2, 2015, for
an arraignment.
      Plaintiff’s preliminary hearing regarding the March 6, 2015 criminal
complaint was held on November 25, 2015 before Magistrate Hale. (Docs. 31-
1, 31-2). The Commonwealth presented three witnesses at the hearing. At the
conclusion    of   the   hearing,     Magistrate   Hale determined     that   the
Commonwealth had established a prima facie case on all charges against
plaintiff except for the tampering with evidence charge, i.e., the misdemeanor
charge, and all of the felony charges were bound over for trial to the Schuylkill

                                         7
County Court of Common Pleas.
      On January 15, 2016, plaintiff filed pre-trial motions with the Schuylkill
County Court seeking the dismissal of the charges against him, including a
motion for violation of his right to a speedy trial under Pa.R.Crim.P. 600 by
failing to bring his case to trial within one year from March 5, 2014, as well as
a petition for writ of habeas corpus.
      Judge Cyrus P. Dolbin of the Schuylkill County Court conducted a
hearing on plaintiff’s pre-trial motions. On March 7, 2016, Judge Dolbin issued
an Opinion and Order in which he granted both of plaintiff’s pre-trial motions.
Judge Dolbin found that the Commonwealth had failed to use due diligence
in re-filing the criminal charges against plaintiff and that the charges were
subject to dismissal as untimely. Judge Dolbin also found that “the
Commonwealth’s evidence was insufficient to show that [the plaintiff] was
properly charged with theft” and that its evidence was “insufficient to establish
probable cause on any of the remaining crimes charged [against plaintiff].” In
particular, Judge Dolbin found that the charges against the plaintiff were
“based on mere speculation and assumption.” (Doc. 28-5). Thus, the criminal
proceeding and all of the charges which defendant initiated against plaintiff
in the March 6, 2015 criminal complaint were dismissed by Judge Dolbin.


II.   PROCEDURAL HISTORY
      The plaintiff filed his complaint on March 3, 2017, (Doc. 1), claiming
damages arising from the defendant’s arrest and prosecution of him. The

                                        8
plaintiff’s complaint contains four counts against defendant Livergood,
including a malicious prosecution claim under §1983 for violations of his
Fourth Amendment rights, Count One, a malicious prosecution claim under
§1983 for violations of his Fourteenth Amendment procedural due process
rights, Count Two, as well as state law claims for malicious prosecution,
Count Five, and for intentional infliction of emotional distress (“IIED”), Count
Six.3
        As relief, the plaintiff requests monetary damages, including punitive
damages, with respect to his claims against the defendant.4 The plaintiff also
seeks attorneys’ fees and costs under 42 U.S.C. §1988.
        On May 25, 2018, defendant filed a motion for summary judgment with
respect to all four of plaintiff’s claims against him. (Doc. 22). Defendant’s
motion was fully briefed, a statement of material facts was filed as well as
plaintiff’s responses, and exhibits were submitted by both parties.
        This court has jurisdiction over this action pursuant to 28 U.S.C. §§1331


        3
       Plaintiff’s complaint also named Frackville Borough and Frackville
Borough Police Department as defendants in addition to Livergood. However,
by stipulation dated April 12, 2017, plaintiff dismissed without prejudice
Frackville Borough and Frackville Borough Police Department as defendants.
See Doc. 15. As such, the claims against Frackville Borough and Frackville
Borough Police Department contained in plaintiff’s complaint are not
discussed herein.
        4
       To the extent that plaintiff seeks punitive damages against defendant
Livergood in his official capacity, he is precluded from doing so. It is well
settled that the Supreme Court has held punitive damages may not be
awarded against municipalities under §1983. See City of Newport v. Fact
Concerts, Inc., 453 US 247, 271 (1981).

                                        9
and 1343, and it can exercise pendent jurisdiction over the state law claims
under 28 U.S.C. §1337. Venue is proper in this district.5


III.   DISCUSSION


       A. Malicious Prosecution Claim under Fourteenth Amendment
       In Count Two, plaintiff asserts a §1983 malicious prosecution claim
under the Fourteenth Amendment procedural due process clause against
defendant. Defendant argues, in part, that he is entitled to qualified immunity
with respect to plaintiff’s federal claims.
       The doctrine of qualified immunity provides that government officials
performing “discretionary functions,” are shielded from suit if their conduct did
not violate a “clearly established statutory or constitutional right[ ] of which a
reasonable person would have known.” Wilson v. Layne, 526 U.S. 603, 609
(1999); Saucier v. Katz, 533 U.S. 194, 200-01 (2001); Reichle v. Howards,
––– U.S. ––––, 132 S.Ct. 2088, 2093 (2012) (“Qualified immunity shields
government officials from civil damages liability unless the official violated a
statutory or constitutional right that was clearly established at the time of the
challenged conduct.”). Qualified immunity provides not only a defense to
liability, but “immunity from suit.” Hunter v. Bryant, 502 U.S. 224, 227 (1991);
Mitchell v. Forsyth, 472 U.S. 511, 526 (1985).

       5
     Since the parties state the correct legal standard for a summary
judgment motion in their briefs, the court will not repeat it herein.

                                       10
      To determine whether defendant is entitled to qualified immunity, the
court must analyze two factors: 1) whether the plaintiff has shown facts that
make out a constitutional rights violation, and if so, 2) whether those rights
were “clearly established” at the time of the incident. Pearson v. Callahan, 555
U.S. 223, 232 (2009); see also Perez v. Borough of Berwick, 507 Fed.Appx.
186, 192 (3d Cir. 2012) (“To determine whether the individual officers are
entitled to qualified immunity, the District Court [is] required to consider
whether, under the factual scenario of this case, the officers were reasonable
to believe that their actions did not violate the [plaintiff’s] clearly established
rights.”).
      Recently, the court in Thomas v. City of Phila., 290 F.Supp.3d 371
(E.D.Pa. 2018), considered whether police officers were entitled to qualified
immunity from a §1983 claim for malicious prosecution in violation of
procedural due process under the Fourteenth Amendment. The court in
Thompson, id. at 381, noted that “the Third Circuit Court of Appeals has not
actually decided whether such a procedural due process right exists.” The
court stated that “[i]n order to hold a government official liable under §1983,
the right claimed by the plaintiff must have been clearly established at the
time of the alleged violation.” Id. at 382 (citations omitted). The court in
Thompson, id., then concluded that “[t]he procedural due process right
against malicious prosecution is not clearly established” since “[t]he Supreme
Court has not yet articulated such a right”, “[a]nd the Third Circuit Court of
Appeals stopped short of deciding the right’s ‘viability’ in 2014.” Therefore, the

                                        11
court Thompson, id. at 383, held that “the individual defendants have qualified
immunity from a claim for malicious prosecution in violation of the procedural
due process clause.”
      The court in the instant case concurs with the court in Thompson and
finds that defendant Livergood is entitled to qualified immunity with respect to
plaintiff’s malicious prosecution claim under the Fourteenth Amendment
procedural due process clause. See Wiggins v. McAndrew, 2018 WL
3727389, *6-*7 (M.D.Pa. Aug. 6, 2018) (this court dismissed with prejudice
plaintiff’s 14th Amendment procedural due process malicious prosecution
claim because the county sheriff was entitled to qualified immunity regarding
such claim since there is not a clearly established right) (citing Thomas,
supra).
      B. Malicious Prosecution Claim under Fourth Amendment
      Defendant also moves for summary judgment with respect to plaintiff’s
Fourth Amendment claim alleging that he maliciously prosecuted plaintiff after
he re-filed the criminal charges.
      It is well-settled that “[t]o prove malicious prosecution [under §1983]...
a plaintiff must show that: (1) the defendants initiated a criminal proceeding;
(2) the criminal proceeding ended in plaintiff’s favor; (3) the proceeding was
initiated without probable cause; (4) the defendants acted maliciously or for
a purpose other than bringing the plaintiff to justice; and (5) the plaintiff
suffered deprivation of liberty consistent with the concept of seizure as a
consequence of a legal proceeding.” Estate of Smith v. Marasco, 318 F.3d

                                      12
497, 521 (3d Cir. 2003); Kossler v. Crisanti, 564 F.3d 181, 186 (3d Cir. 2009);
Piazza v. Lakkis, 2012 WL 2007112, *7 (M.D.Pa. June 5, 2012) (citation
omitted). “[A] claim for malicious prosecution ‘permits damages for
confinement imposed pursuant to legal process.’” Piazza v. Lakkis, 2012 WL
2007112, *8 (citations omitted). Further, “a claim for malicious prosecution
seeks to remedy ‘the deprivation of liberty accompanying prosecution, not
prosecution itself.’” Id. (citations omitted). In order for plaintiff to prevail on his
malicious prosecution claim under §1983, he must satisfy each of the above
stated elements. Kossler v. Crisanti, 564 F.3d at 186. Ward v. Noonan, 147
F.Supp.3d 262, 281 (M.D.Pa. 2015) (“If Plaintiffs have not proffered evidence
sufficient to create a triable issue of fact as to all five prongs, their malicious
prosecution claim must fail as a matter of law.”) (citations omitted). A state law
claim of malicious prosecution has the stated elements one to four but not
five. See Collins v. Christie, 337 Fed.Appx. 188, 194 (3d Cir. 2009).
      No doubt that Livergood initiated a criminal proceeding against plaintiff
when he re-filed the theft related charges on March 6, 2015, and that the
criminal proceeding ultimately ended in plaintiff’s favor on these charges when
Judge Dolbin dismissed the case. In particular, the court finds that plaintiff
has shown that “the circumstances - both the offenses as stated in the statute
and the underlying facts of the case - indicate that the judgment as a whole”
reflects the plaintiff's innocence of the charges, then the plaintiff has
established the favorable termination element. See Kossler v. Crisanti, 564
F.3d at 188. Thus, the court finds that plaintiff has shown that the criminal

                                          13
proceedings terminated in his favor. See Donahue v. Gavin, 280 F.3d 371,
383 (3d Cir. 2002)
       Further, while the parties disagree if disputed material facts exist with
respect to whether Livergood had probable cause to re-charge the plaintiff
and whether Livergood acted maliciously or for a purpose other than bringing
the plaintiff to justice, the court will first discuss whether plaintiff was seized
by Livergood as a consequence of a legal proceeding.
       In his complaint, (Doc. 1, ¶’s 72-73), plaintiff alleges that he suffered a
deprivation of his liberty consistent with the concept of a seizure as a
consequence of the criminal proceeding Livergood instituted against him
without probable cause. Specifically, plaintiff alleges that “[a]s a result of
Livergood filing the 3/6/15 Complaint and all of his acts and/or omissions, [he]
was subject to a seizure because he was subject to bail, had to undergo
fingerprinting and processing, forced to take temporary lodging and
accommodation so he could attend all court proceedings in Schuylkill County,
suffered great economic hardship, damage to his reputation, and loss of his
liberty.”
       The court finds that plaintiff cannot make out the fifth element required
for a Fourth Amendment malicious prosecution claim. At issue is whether
plaintiff was sufficiently seized by Livergood after Livergood filed the same set
of charges against him on March 6, 2015. The record shows that after the
charges were re-filed, Livergood did not contact either plaintiff or his counsel
about the charges. In fact, as Judge Doblin stated in his March 7, 2016

                                        14
opinion, “[Chief Livergood’s] attempts to locate [plaintiff] to inform him of the
second criminal complaint were limited.” Rather, plaintiff discovered on his
own that defendant Livergood had re-filed the charges against him, and he
voluntarily returned from California to Frackville to face the charges. Upon his
return, plaintiff surrendered himself before Magistrate Hale on September 2,
2015, for an arraignment. Magistrate Hale released plaintiff on $5,000 bail
and allowed plaintiff to post 10% of it. Magistrate Hale also imposed
conditions of bail, including the following requirements: plaintiff had to appear
at all court proceedings until his case was finished; plaintiff had to obey all
orders of the bail authority; plaintiff had to provide his current address and
notify the court and district attorney of any change of address; plaintiff could
not intimidate or retaliate against any witness in his case; plaintiff had to
refrain from any criminal activity; and plaintiff had to comply with any
fingerprint order that the court issued. (Doc. 24-7).
      Following, plaintiff’s arraignment, he posted $500 bail and was allowed
to leave Magistrate Hale’s office.
      Plaintiff’s preliminary hearing regarding the March 6, 2015 criminal
complaint was initially scheduled for October 7, 2015, however, it was
continued and held on November 25, 2015 before Magistrate Hale. Plaintiff
appeared for his preliminary hearing as required by his bail conditions. At the
conclusion of the hearing, Magistrate Hale bound over all of the charges
against plaintiff to county court except for the tampering charge. Magistrate
Hale also reduced plaintiff’s bail after the hearing to $5,000 unsecured, i.e.,

                                       15
no requirement for plaintiff to post any money, noting that plaintiff appeared
for his hearing on his own. (Doc. 31-1 at 100-101).
      As such, the record shows that plaintiff was never taken into custody,
never arrested, never handcuffed, and never detained after defendant re-filed
the charges against him. Regardless, plaintiff contends that “[t]he Third Circuit
has held that a defendant who was never arrested or detained or handcuffed
may nonetheless be ‘seized’ as a consequence of a legal proceeding.” He
cites to Gallo v. Phila., 161 F.3d 217 (3d Cir. 1998). However, over the 20
years since Gallo was decided, numerous courts, have considered the
evidence required for purposes of a Fourth Amendment malicious prosecution
claim to show that the plaintiff suffered a sufficient deprivation of liberty as a
consequence of a legal proceeding.
      No doubt that a plaintiff’s arrest alone is not sufficient to constitute a
seizure for purposes of a §1983 malicious prosecution claim if it occurred
prior to his arraignment. Rather, the court must only focus on whether plaintiff
McCormack was seized after he appeared before Magistrate Hale on
September 2, 2015. A defendant’s detainment by police officials prior to his
arrest and the lodging of the charges against him “is not a basis for a
malicious prosecution claim.” Roberts v. Caesar’s Entertainment, Inc., 72
F.Supp.3d 575, 581 (E.D.Pa. 2014). The initial seizure of a defendant at the
time of his arrest is governed by the Fourth Amendment, and the Fourth
Amendment “protection against unlawful seizures then extends only until trial.”
Halsey v. Pfeiffer, 750 F.3d 273, 291 (3d Cir. 2014) (citations omitted). See

                                       16
also Torres v. McLaughlin, 163 F.3d 169, 174 (3d Cir.1998) (Third Circuit
stated that “we refer to the Fourth Amendment as applying to those actions
which occur between arrest and pre-trial detention.”).
      Plaintiff appears to argue that his evidence is sufficient to establish that
he suffered a deprivation of liberty to allow his malicious prosecution claim to
proceed since he suffered damages from lost wages in the amount of
$64,281, he was forced to leave his home in California to defend himself in
Schuylkill county for about 10 months, he paid legal fees for his criminal
defense, he posted bail money and, he had to pay various out-of-pocket
expenses during this time.
      Here, plaintiff was not arrested by defendant as he voluntarily returned
from California and surrendered himself when he appeared before Magistrate
Hale for his arraignment on September 2, 2015. In fact, after defendant re-
filed the charges against plaintiff, plaintiff was not ever arrested or detained
by authorities in California. Also, plaintiff was not extradited from California to
face the charges against him in Frackville. (Doc. 24-2 at 18-19). Following his
arraignment, there were some minor restrictions that were imposed on
plaintiff, however, he was initially released on $5,000 bail secured by posting
10% of the money. Further, there is no evidence that plaintiff was handcuffed
at any time and there is no evidence that he was taken into police custody for
processing and fingerprinting.
      Additionally, plaintiff was not seized or taken into custody at any time
after his arraignment to the time of his preliminary hearing. After his hearing,

                                        17
the record reflects that plaintiff was released on $5,000 unsecured bond, and
thus he was not required to post any bail. Nor was he required to report to
pretrial services. Further, plaintiff was not subjected to any travel restrictions
pending his criminal proceedings in county court. Plaintiff testified that after
his arraignment he stayed with family in New Jersey. Although, plaintiff was
required to attend court hearings, there is no evidence that he was under any
significant restrictions. The criminal charges against plaintiff were then
dismissed by Judge Dolbin on March 7, 2016, before plaintiff was brought to
trial.
         In Ward, 147 F.Supp.3d at 282, the court explained the fifth element
necessary to establish a malicious prosecution claim as follows:

         When a malicious prosecution claim is brought under the Fourth
         Amendment, “the plaintiff [must have] suffered deprivation of
         liberty consistent with the concept of seizure as a consequence
         of a legal proceeding.” Johnson v. Knorr, 477 F.3d 75, 81-82 (3d
         Cir. 2007). This fifth element distinguishes Fourth Amendment
         malicious prosecution claims from Pennsylvania common law
         malicious prosecution. See Collins v. Jones, 2015 WL 790055 *4
         n. 10 (E.D.Pa. February 24, 2015). “Pretrial custody and some
         onerous types of pretrial, non-custodial restrictions constitute a
         Fourth Amendment seizure.” DiBella v. Borough of Beachwood,
         407 F.3d 599, 603 (3d Cir. 2005) (no seizure resulted where
         plaintiffs were issued only a summons and did not have to post
         bail). In Gallo v. City of Philadelphia, 161 F.3d 217 (3d Cir. 1998),
         the plaintiff was seized when he was required to post $10,000
         bond, attend all court hearings, contact pretrial services weekly
         and was prohibited from traveling outside of a two state area. In
         Johnson, a seizure was found where the plaintiff was detained for
         approximately two days prior to making bail, and was also
         required to return in six weeks for a hearing. 477 F.3d 75.
         In Schneyder v. Smith, 653 F.3d 313, 321-22 (3d Cir. 2011), the Third

                                          18
Circuit adopted the “continuing seizure” theory and held that “[w]hen the state
places constitutionally significant restrictions on a person’s freedom of
movement for the purpose of obtaining his presence at a judicial proceeding,
that person has been seized within the meaning of the Fourth Amendment.”
      Subsequently, in Black v. Montgomery County, 835 F.3d 358, 367 (3d
Cir. 2016), the Third Circuit explained that under the “continuing seizure”
theory, “[p]re-trial restrictions of liberty aimed at securing a suspect’s court
attendance are all ‘seizures’ ... [because] the difference between detention in
jail, release on bond, and release subject to compliance with other conditions
is in the degree of resolution on the individual’s liberty, not in the kind of
restriction.” (citing Schneyder, 653 F.3d at 320). However, in both Schneyder,
653 F.3d at 321 n.12, and Black, 835 F.3d at 367 n. 7, the Third Circuit noted
that “[w]e hold open the possibility that some conditions of pre-trial release
may be so insignificant as to not implicate constitutionally protected liberty
interests.”
      In Heilimann v. O’Brien, 2017 WL 898160, *6 (M.D.Pa. March 7, 2017),
the court considered whether pre-trial limitations imposed on the plaintiff,
similar to the ones imposed on plaintiff McCormack, amounted to a
deprivation of liberty consistent with a Fourth Amendment seizure. After the
plaintiff in Heilimann was arrested, he was handcuffed and had one leg
shackled to a bench, and he was later taken to the Monroe County
Correctional Facility. The plaintiff was then released from incarceration on
unsecured bail and he was only required to attend court proceedings. The

                                      19
court in Heilimann, id., stated, “Plaintiff maintains that he suffered four pretrial
restrictions: (1) release on unsecured bail bond; (2) appear at all subsequent
court hearings; (3) obey all further orders of the bail authority; and (4) provide
written notice of any change of address within forty-eight (48) hours of the day
of the change.” (footnotes omitted). The court found that the stated pretrial
restrictions did not amount to a deprivation of plaintiff’s liberty. Id. The court
considered that the plaintiff was released on an unsecured bail bond and did
not have to deposit any money for his release from incarceration. The court
also found that plaintiff’s bail condition requiring that he appear at all
subsequent court hearings did not amount to a deprivation of liberty,
especially since there was no evidence indicating that “the bail authority ever
imposed additional orders rising to a level of something more.” Finally, the
court found that plaintiff Heilimann, like the plaintiff in DiBella, 407 F.3d at
603, “was never required to contact pretrial services prior to trial, nor was he
prohibited from travelling.” Id. at *7.
      In the present case, there was no actually physical restraining of plaintiff
McCormack. Nor was plaintiff detained or incarcerated at any time due to the
re-filing of the charges by Livergood through the time of his arraignment and
the eventual dismissal of the charges against him. Even though plaintiff was
initially required to post $500 bail, he was never detained and his bail was
later made unsecured eliminating any requirement to post any money or other
form of security. Also, as in Heilimann, the court finds that the requirement
obliging McCormack to appear at all court proceedings does not amount to

                                          20
a deprivation. Further, like Heilimann, McCormack was never required to
contact pre-trial services and he was not prohibited from traveling.
      The court finds that the Gallo case, upon which plaintiff relies, is
distinguishable from his case since he was not required to contact pretrial
services weekly and since he was not prohibited from traveling outside of the
state. In fact, plaintiff could travel anywhere, including back to California if he
wanted, and he merely had to report his change of address to the court and
the prosecutor. Additionally, while plaintiff originally had to post $500 bail,
10% of $5,000, when he was arraigned, the DiBella case is largely on point.
In DiBella, the plaintiff did not post bail, but he was free to travel, and was not
required to report to pretrial services. Further, in DiBella, the plaintiff’s only
obligation was to attend court hearings. The Third Circuit held that this was
insufficient to constitute a seizure as a result of a legal proceeding.
      Thus, the court finds that plaintiff McCormack’s stated conditions of
pre-trial release were insignificant and did not constitute a deprivation of
liberty of constitutional dimensions. See Heilimann, supra.
      Based on all of the stated surrounding circumstances of this case, the
court finds that plaintiff McCormack was not seized as a result of the
commencement of the legal proceeding by Livergood. Since the plaintiff
cannot prove that he suffered a deprivation of liberty consistent with the
concept of seizure as a consequence of the legal proceeding initiated by
defendant Livergood, the defendant’s motion for summary judgment with
respect to plaintiff’s Fourth Amendment malicious prosecution claim will be

                                        21
granted.
       C. State Law Claims
       Finally, considering judicial economy, convenience and fairness to the
litigants, the district court in its discretion is permitted to decline the exercise
of supplemental jurisdiction over state law claims if the court has dismissed
all of the claims over which it had original jurisdiction. Kach v. Hose, 589 F.3d
626, 650 (3d Cir. 2009) (citations omitted). See Patel v. Meridian Health
System, Inc., 666 Fed.Appx. 133, 136 (3d Cir. 2016) (“A district court ‘may
decline to exercise supplemental jurisdiction’ over state law claims if it ‘has
dismissed all claims over which it has original jurisdiction[,]’ unless
considerations of judicial economy, convenience, or fairness to the parties
provide an affirmative justification for exercising supplemental jurisdiction.”)
(citing Hedges v. Musco, 204 F.3d 109, 123 (3d Cir. 2000). The court has
made     the   appropriate    considerations     and    finds   no   extraordinary
circumstances exist in this case to exercise supplemental jurisdiction over
plaintiff’s remaining state law claims against Livergood for malicious
prosecution and IIED contained in Count Five and Count Six. Since plaintiff’s
federal claims over which this court had original jurisdiction shall not be
permitted to proceed to trial, the court, in its discretion, declines to exercise
supplemental jurisdiction over plaintiff’s state law claims, Counts Five and Six,
against defendant Livergood. Id.; see also 28 U.S.C. §1367(c)(3); Verdecchia
v. Prozan, 274 F.Supp.2d 712, 728 (W.D. Pa. 2003).
       As such, plaintiff’s state law claims shall be dismissed without prejudice.

                                        22
Kach, 589 F.3d at 650 (“If a district court decides not to exercise
supplemental jurisdiction and therefore dismisses state-law claims, it should
do so without prejudice, as there has been no adjudication on the merits.”)
(citation omitted).


IV.       CONCLUSION
          The defendant’s motion for summary judgment, (Doc. 22), with respect
to Counts One and Two of the plaintiff’s complaint, (Doc. 1), is GRANTED.

The court declines to exercise supplemental jurisdiction over plaintiff’s state

law claims contained in Counts Five and Six against defendant Livergood,

and these claims are DISMISSED WITHOUT PREJUDICE. An appropriate

order will follow.




                                                                   s/ Malachy E. Mannion
                                                                   MALACHY E. MANNION
                                                                   United States District Judge



DATED: November 7, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2017 MEMORANDA\17-0407-01.wpd




                                                                 23
